Matter of Posser v Senft (2022 NY Slip Op 00179)





Matter of Posser v Senft


2022 NY Slip Op 00179


Decided on January 12, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 12, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

FRANCESCA E. CONNOLLY, J.P.
SYLVIA O. HINDS-RADIX
SHERI S. ROMAN
DEBORAH A. DOWLING, JJ.


2021-06565

[*1]In the Matter of Michael J. Posser, petitioner,
vAnthony S. Senft, Jr., etc., respondent.


Russo, Karl, Widmaier & Cordano, PLLC, Hauppauge, NY (Christopher P. Gerace of counsel), for petitioner.
Letitia James, Attorney General, New York, NY (Melissa Ysaguirre of counsel), for respondent.

DECISION & JUDGMENT
Proceeding pursuant to CPLR article 78, inter alia, in effect, in the nature of mandamus to compel the respondent, Anthony S. Senft, Jr., an Acting Justice of the Supreme Court, Suffolk County, to grant the petitioner's application for a certificate of relief from disabilities.
ADJUDGED that the petition is denied and the proceeding is dismissed on the merits, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act, and only where there exists a clear legal right to the relief sought (see Matter of Legal Aid Socy. of Sullivan County v Scheinman , 53 NY2d 12, 16).  The petitioner has failed to demonstrate a clear legal right to the relief sought.
The petitioner's remaining contentions are without merit.
CONNOLLY, J.P., HINDS-RADIX, ROMAN and DOWLING, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court